Citation Nr: 0930189	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION


The Veteran reports serving on active duty from July 1962 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an undated letter the RO notified the Veteran that he was 
scheduled for a video conference hearing in July 2009.  Prior 
to that hearing being conducted the appellant requested an 
opportunity to present his testimony at an in person hearing 
before a visiting Veterans Law Judge.  As such, the case must 
be remanded in order to schedule the Veteran for a travel 
board hearing.  38 C.F.R. § 20.700(a) (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel board hearing before a visiting 
Veterans Law Judge in accordance with the 
docket number of his appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



